Per Curiam.

Where the landlord has presented irrefutable proof that tenant violated a substantial obligation of his tenancy by repeated and unjustified refusal to pay his rent when due, which necessitated 13 separate dispossess proceedings over a period of 21 months, a final order in favor of the landlord should have been granted. (See 974 Realty Corp. v. Ledford, 9 Misc 2d 240; Gilbert v. Becker, 142 N. Y. S. 2d 888; Stern v. Harrold, 12 Misc 2d 73; Rental Realty Corp. v. Lawrence, 14 Misc 2d 1070; Stern v. Carroll, 28 Misc 2d 507.)
The final order in favor of tenant should be reversed, with $30 costs and final order directed in favor of landlord, as prayed for in the petition, with costs.
Concur — Hecht, J. P., Hoestadtbr and Tilzer, JJ.
Final order reversed, etc.